     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSEPH DESROSIERS, individually and ECF CASE
on behalf of all other persons similarly
situated,
                                         No.: ____________________
                             Plaintiff,
                                         CLASS AND COLLECTIVE ACTION
          v.                             COMPLAINT

SECURITAS       SECURITY       SERVICES JURY TRIAL DEMANDED
USA, INC.,

                                Defendant.


                             NATURE OF THE ACTION

       1.     Plaintiff Joseph Desrosiers (“Plaintiff”) worked for Securitas Security

Services USA, Inc. (“Securitas” or “Defendant”) as a security guard from in or around

2010 through the present.

       2.     Plaintiff alleges, on his behalf and other similarly situated current and

former employees of Defendant, under Fed. R. Civ. P. 23 (a) and (b), that Defendant

willfully violated the New York Labor Law by (i) failing to pay overtime premium pay;

(ii) failing to provide the Notice and Acknowledgement of Payrate and Payday under

N.Y. Lab. Law § 195.1; and (iii) failing to provide an accurate wage statement under

N.Y. Lab. Law § 195.3 with every wage payment.

       3.     Plaintiff alleges on his behalf and other similarly situated current and

former employees of Defendant and those who elect to opt into this action under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216(b), that Defendant willfully violated

the FLSA by failing to pay overtime premium pay.




                                          -1-
      Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 2 of 14




                              JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this matter under 28 U.S.C.

§§ 1331,1337 and 1343, and supplemental jurisdiction over Plaintiff’s state law claims

under 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s FLSA

claims under 29 U.S.C. § 216(b).

       5.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1) and (2).

       6.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                      THE PARTIES

       7.      Plaintiff was and is, at all relevant times, an adult individual residing in

Rego Park, New York.

       8.      Upon information and belief, Defendant Securitas Security Services USA,

Inc. is a foreign business corporation that is organized under Delaware law and is

authorized to do business in the State of New York. It lists its DOS Process address as 28

Liberty Street, New York, NY 10005, and maintains a principal place of business at 1412

Broadway, 17th Floor, New York, New York 10018.

       9.      Defendant had substantial control over Plaintiff’s and other individuals’

working conditions, and over the unlawful policies and practices alleged herein.

       10.     During all relevant times, Defendant has applied the same employment

policies, practices, and procedures to all security guards.

       11.     During all relevant times, Defendant has been Plaintiff’s employer within

the meaning of the FLSA and NYLL.




                                             -2-
        Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 3 of 14




          12.    Plaintiff received checks that listed Securitas Security Services USA, Inc.

as his employer.

          13.    At all relevant times, Defendant has maintained control, oversight, and

direction over the Plaintiff and similarly situated employees, including hiring, firing,

disciplining, timekeeping, payroll and other employment practices.

          14.    Defendant applies the same employment policies, practices, and

procedures to all security Guards at Securitas, including policies, practices, and

procedures with respect to payment of wages.

          15.    Defendant Securitas Security Services USA, Inc., is, upon information and

belief, an enterprise engaged in commerce or in the production of goods for commerce.

Defendant Securitas is engaged in commerce or in the production of goods for commerce,

because, inter alia, it has employees that handle goods and materials that have been

produced for and moved in commerce, and, upon information and belief, its annual gross

volume of business is at least $500,000.00. These goods and materials that have been

produced for and moved in commerce, which its employees have handled, include

computers, printers and uniforms.

                                  STATEMENT OF FACTS

          16.    Defendant Securitas is in the business of providing facility security

services throughout the United States.

Duties Performed and Hours Worked1

          17.    Defendant employed Plaintiff as a security guard from in or around 2010

through the present.



1
    These subject lines are included only for organizational purposes.

                                              -3-
     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 4 of 14




       18.     Plaintiff was a full-time employee of Defendant for the duration of the

statutory period, with the exception of in or around May 2017 until in or around June

2018. During this period, Plaintiff worked part-time for Defendant due to a lost contract

by Defendant, and any overtime claim will exclude this time period.

       19.     Plaintiff, as a security guard, was responsible for patrolling assigned

buildings, monitoring the sign-in desk, as well as other miscellaneous duties. Plaintiff’s

specific job duties would vary based upon the job site to which he was assigned.

       20.     During his employment with Defendant, due to high turnover, upon

information and belief, Plaintiff worked with at least between 40 and 50 other security

guards. From personally observing and speaking with them, Plaintiff knows that his

coworkers performed the same primary duties as him and were compensated in the same

manner by Defendants.

       21.     Plaintiff is typically scheduled to work five shifts per week, Monday to

Friday, and for eight hours each shift, either 4:00 p.m. until 12:00 a.m., or from 12:00

a.m. until 8:00 a.m. These shifts included a 1-hour meal break. This resulted in a 35-hour

workweek during these weeks.

       22.     Plaintiff is frequently assigned extra shifts due to increased demand for

Defendant’s services or another employee calling out of work, among other reasons.

During these instances, Plaintiff would work a double shift, typically from 4:00 p.m. until

8:00 a.m. Plaintiff was often assigned 2 to 3 extra shifts, every other week. During these

weeks, Plaintiff worked an average of 55 hours.

       23.     The wage statements provided to Plaintiff indicate hours worked per week

anywhere from 48 hours per week up to 144 hours per week. These wage statements are




                                            -4-
      Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 5 of 14




intentionally convoluted, so as to ensure that employees, including Plaintiff, do not

understand the rates they are being paid.

       24.     During his employment with Defendant, Plaintiff worked more than 40

hours approximately every other week.

       25.     From speaking with his coworkers and personal observations, Plaintiff

knows that other security guards were, like him, regularly scheduled to work and did, in

fact, work more than 40 hours in a week.

Hourly Rate and Overtime

       26.     Defendant paid Plaintiff an hourly rate.

       27.     Plaintiff’s hourly rate was supposed to differ based upon his assigned

worksite. However, Plaintiff was typically paid $15.50 per hour for every hour he worked

up to 40 hours per week, making $23.25 his overtime rate.

       28.     Regardless of what hourly rate he was paid, Defendant never paid him

overtime premium pay for hours he worked above 40.

       29.     As with Plaintiff’s hours worked, the wage statements Plaintiff was

provided are again unclear regarding Plaintiff’s rates of pay. Plaintiff’s wage statements

frequently list several varying rates of pay, none of which correspond to any discernible

overtime rate based upon Plaintiff’s regular rate of pay. Such ambiguities are

intentionally designed to mislead employees, including the Plaintiff, regarding their hours

worked and pay rates.

       30.     Plaintiff frequently informed Defendant that he believed he was not being

paid the correct pay rates and that he was having difficulty understanding the wage




                                            -5-
      Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 6 of 14




statements he was being provided. While Defendant told Plaintiff that they would work to

address Plaintiff’s concerns, Defendant’s conduct continued.

       31.     Although Plaintiff and other similarly situated employees regularly

worked more than 40 hours per week, Defendants did not pay them their proper overtime

premium pay: 1.5 times their regular hourly rate.

       32.     From speaking with them, Plaintiff knows that security guards, like him,

were not paid overtime premium pay.



Labor Law Notice and Wage Statement Violations

       33.     Defendant failed to provide Plaintiff and other similarly situated

employees with the Notice and Acknowledgment of Payrate and Payday under N.Y. Lab.

Law § 195.1 when he was hired or at any point during his employment.

       34.     Likewise, Defendant did not provide Plaintiff and other similarly situated

employees with accurate wage statements under N.Y. Lab. Law § 195.3 with any wage

payment.

       35.     Defendant did not post at the restaurant a poster advising Plaintiff and

other employees of their right to a minimum wage and overtime premium pay.



                           CLASS ACTION ALLEGATIONS

       36.     Plaintiff assert these allegations and claims on his own and on behalf of a

class of persons under Fed. R. Civ. P. 23(a), (b)(2) and (b)(3):

       All persons whom Defendant employs and has employed who were
       security guards, and other comparable positions with different titles, at any
       time since January 27, 2015, to the entry of judgment in this case (the




                                             -6-
      Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 7 of 14




       “Class Period”), who were non-exempt employees within the meaning of
       the New York Labor Law (the “Class Members”).

       37.     The Class Members identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown, and

the facts on which the calculation of that number are presently within Defendant’s sole

control, upon information and belief, more than 50 Class Members exist.

       38.     Plaintiff’s claims are typical of the Class Members’, and a class action is

superior to other available methods for the fair and efficient adjudication of the

controversy, particularly in the context of wage and hour litigation where individual

plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court

against a corporate defendant.

       39.     Defendant has acted or refused to act on grounds generally applicable to

the Class Members, making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Class Members.

       40.     Plaintiff is committed to pursuing this action and has retained competent

counsel experienced in employment law, wage and hour law, and class action litigation.

       41.     Plaintiff has the same interest in this matter as all other Class Members

and their claims are typical of Class Members’.

       42.     Common questions of law and fact exist as to the Class Members that

predominate over any questions solely affecting the individual Class Members, including

but not limited to:

               a.     whether Defendant employed Plaintiff and the Class Members

within the meaning of the Labor Law;




                                           -7-
      Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 8 of 14




               b.      whether Defendant failed to keep true and accurate time records

for all hours worked by Plaintiff and the Class Members;

               c.      what proof of hours worked is sufficient where employers fail in

their duty to maintain time records;

               d.      whether Defendant failed or refused to pay the Class Members

overtime premium pay for all hours worked in excess of 40 hours per workweek;

               e.      whether Defendant failed to provide the Class Members with wage

notices and accurate wages statements under Labor Law §§ 195.1 and 195.3;

               f.      whether Defendant failed to post or keep posted a notice

explaining the minimum wages and overtime pay rights provided under the Labor Law in

any area where Plaintiff and the Class Members are employed;

               g.      whether Defendant is liable for all damages claimed hereunder,

including but not limited to, interest, costs and disbursements and attorneys’ fees; and

               h.      whether Defendant should be enjoined from such violations of the

Labor Law in the future.



                        COLLECTIVE ACTION ALLEGATIONS

       43.     Under 29 U.S.C. § 206, Plaintiff seeks to assert these allegations and

claims as a collective action:

       All persons whom Defendant employs and has employed who were
       security guards, and other comparable positions with different titles, at any
       time since January 27, 2018, to the entry of judgment in this case (the
       “Collective Action Period”), who were non-exempt employees within the
       meaning of the FLSA (the “Collective Action Members”).




                                            -8-
      Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 9 of 14




        44.     Plaintiff and the Collective Action Members are similarly situated on

several legal and factual issues, including but not limited to:

                a.       whether Defendant employed the Collective Action Members

within the meaning of the FLSA;

                b.       whether the Collective Action Members performed similar duties;

                c.       whether Defendant failed to keep true and accurate time records

for all hours Plaintiff and the Collective Action Members worked;

                d.       what proof of hours worked is sufficient where the employer fails

in its duty to maintain time records;

                e.       whether Defendant willfully or recklessly violated the FLSA;

                f.       whether Defendant failed to pay the Collective Action Members

overtime compensation for hours worked in excess of forty (40) hours per workweek,

violating the FLSA and the regulations promulgated thereunder;

                g.       whether Defendant should be enjoined from such violations of the

FLSA in the future; and

                h.       whether the statute of limitations should be estopped or equitably

tolled due to Defendants’ statutory violations.



                            FIRST CAUSE OF ACTION
         FAILURE TO PAY OVERTIME PREMIUM PAY UNDER THE FLSA
              (On Behalf of Plaintiff and the Collective Action Members)

        45.     Plaintiff repeats and realleges every allegation of the preceding paragraphs

as if set forth fully herein.




                                             -9-
     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 10 of 14




       46.     Defendant was required to pay Plaintiff and the Collective Action

Members no less than 1.5 times the regular rate at which they were paid for all hours

worked in excess of 40 hours in a workweek under the overtime wage provisions set forth

in the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

       47.     At all relevant times, Defendant had a policy and practice of refusing to

pay overtime compensation to their employees for their hours worked in excess of 40

hours per workweek.

       48.     Defendant was aware or should have been aware that the practices

described in this Complaint were unlawful, making its violations willful or reckless.

       49.     Defendant has not made a good faith effort to comply with the FLSA with

respect to Plaintiff and the Collective Action Members’ compensation.

       50.     Defendant has failed to make, keep and preserve records with respect to its

employees sufficient to determine the wages, hours, and other conditions and practices of

employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).

       51.     In failing to compensate Plaintiff and the Collective Action Members for

all compensable hours worked, Defendant violated the FLSA and the regulations

thereunder, including 29 C.F.R. §§ 785.13, 785.11.


                            SECOND CAUSE OF ACTION
                 FAILURE TO PAY THE OVERTIME PREMIUM PAY
                       UNDER THE NEW YORK LABOR LAW
                  (On Behalf of Plaintiff and the Class Action Members)

       52.     Plaintiff, on behalf of himself and the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.




                                            -10-
     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 11 of 14




       53.     Under the Labor Law and supporting New York Statement Department of

Labor Regulations, Defendant was required to pay Plaintiff and the Class Members one

and 1.5 times their regular rate of pay for all hours they worked in excess of 40 per

workweek.

       54.     Defendant failed to pay the Class Members the overtime wages to which

they were entitled, violating N.Y. Lab Law § 650 and Part 146, § 146-1.4of Title 12 of

the Official Compilation of Codes, Rules and Regulations promulgated by the

Commissioner of Labor pursuant to the Minimum Wage Act.

       55.     In failing to compensate Plaintiff and the Class Members for all

compensable hours worked, Defendant violated the Labor Law and the regulations

thereunder, 12 N.Y.C.R.R. §§ 146-1.2, 1.4.

       56.     Defendant willfully violated the Labor Law by knowingly and

intentionally failing to pay the Class Members the correct amount of overtime wages.

       57.     Due to Defendant’s Labor Law violations, Plaintiff and the Class

Members are entitled to recover from Defendant their unpaid wages, liquidated damages,

reasonable attorneys’ fees, costs, pre and post-judgment interest, and such other legal and

equitable relief as this Court deems just and proper.



                        THIRD CAUSE OF ACTION
  FAILURE TO PROVIDE 195.1 NOTICE UNDER THE NEW YORK LABOR LAW
             (On Behalf of Plaintiff and the Class Action Members)

       58.     Plaintiff repeats and realleges each and every allegation of the preceding

paragraphs as if fully set forth herein.




                                            -11-
     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 12 of 14




        59.     Defendant has willfully failed to supply Plaintiff and the Class Members

with the required Notice and Acknowledgement of Pay Rate and Payday under Labor

Law § 195.1(a) within ten business days of their first employment date.

        60.     Due to Defendant’s violations of Labor Law § 195.1, Plaintiff and the

Class Members are entitled to recover from Defendant $50.00 for each work day that the

violations occurred or continue to occur, or a total of $5,000.00, reasonable attorneys’

fees, costs, injunctive and declaratory relief. New York. Lab. Law § 198(1)-b (2016).



                            FOURTH CAUSE OF ACTION
                  FAILURE TO PROVIDE 195.3 WAGE STATEMENT
                       UNDER THE NEW YORK LABOR LAW
                  (On Behalf of Plaintiff and the Class Action Members)

        61.     Plaintiff repeats and realleges each and every allegation of the preceding

paragraphs as if fully set forth herein.

        62.     Defendant has willfully failed to supply Plaintiff and the Class Members

with the required statement with every payment of wages, violating Labor Law § 195.3.

        63.     Due to Defendant’s violations of Labor Law § 195.3, Plaintiff and the

Rule 23 Class Members are entitled to recover from Defendant $100.00 for each work

week that the violations occurred or continue to occur, or a total of $5,000.00, as

provided for by Labor Law § 198(1)-d, reasonable attorneys’ fees, costs, injunctive and

declaratory relief.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the Class and Collective

Action Members, respectfully requests this Court grant the following relief:




                                           -12-
     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 13 of 14




                a.      Certifying this action as a class action under Fed. R. Civ. P.

23(b)(2) and (3) on behalf of the Rule 23 Class Members and appointing Plaintiff and his

counsel to represent the Class Members;

                b.      Designating this action as a collective action on behalf of the

Collective Action Members and prompt issuance of notice under 29 U.S.C. § 216(b) to

all similarly situated members of an FLSA Opt-In Class, apprising them of the pendency

of this action, permitting them to assert timely FLSA claims in this action by filing

individual Consents to Sue under 29 U.S.C. § 216(b) and appointing Plaintiff and his

counsel to represent the Collective Action Members and tolling of the statute of

limitations;

                c.      A declaratory judgment that the practices complained of herein are

unlawful under the FLSA and the Labor Law;

                d.      An injunction against Defendant and its officers, agents,

successors, employees, representatives and any and all persons acting in concert with

them, as provided by law, from engaging in each of the unlawful practices, policies and

patterns set forth herein;

                e.      An award for unpaid overtime premium pay under the Labor Law

and the FLSA;

                f.      An award for failing to provide the N.Y. LAB. LAW § 195.1

Notice;

                g.      An award for failing to provide the N.Y. Lab. Law § 195.3 Wage

Statements;




                                           -13-
     Case 1:21-cv-00752-LGS Document 1 Filed 01/27/21 Page 14 of 14




               h.      An award of liquidated damages as a result of Defendant’s Labor

Law violations;

               i.      An award of liquidated damages as a result of Defendant’s willful

FLSA violations;

               j.      Equitably tolling the statute of limitations under the FLSA;

               k.      An award of pre-judgment and post-judgment interest;

               l.      An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               m.      Such other and further relief as this Court deems just and proper.



                            DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated: New York, New York
       January 27, 2021

                                      LIPSKY LOWE LLP


                                      s/ Douglas B. Lipsky
                                      Douglas B. Lipsky
                                      Alfons D’Auria
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10170
                                      Tel: 212.392.4772
                                      Fax: 212.444.1030
                                      doug@lipskylowe.com
                                      alfons@lipskylowe.com




                                             -14-
